Citation Nr: 1514338	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a foot condition, to include plantar fasciitis and pes cavus with hammer toes and callouses.

2.  Entitlement to an initial rating in excess of 30 percent for cervical spine intervertebral disc syndrome (IVDS) with arthritis, status post surgery (cervical spine disability).

3.  Entitlement to an effective date earlier than May 16, 2006 for the award of service connection for the cervical spine disability.

4.  Entitlement to an effective date earlier than May 16, 2006 for the award of service connection for left upper extremity radiculopathy.

5.  Entitlement to an effective date earlier than May 16, 2006 for the award of service connection for a surgical scar on the neck.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The July 2007 rating decision granted service connection for arthritis of the cervical spine with a zero percent rating under Diagnostic Code 5242, effective May 16, 2005, and determined that new and material evidence had not been received to reopen a claim for service connection for pes cavus with hammer toes and callouses (that was originally denied in July 1968).  The Veteran perfected an appeal of these issues.

In June 2009, during the pendency of appeal, the RO recharacterized the cervical spine disability to cervical spine IVDS with arthritis, status post surgery, and increased the rating to 30 percent, effective May 16, 2006.  The decision also granted service connection for radiculopathy of the left upper extremity with a 10 percent rating effective May 16, 2006 and granted service connection for a surgical scar on the neck with a rating of 30 percent effective May 16, 2006.  The increased rating for the cervical spine disability constituted a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  The Veteran perfected an appeal of the effective dates of all three disabilities.  He did not appeal the rating assigned for the radiculopathy of the left upper extremity or surgical scar.

In October 2013, the Board determined that new and material evidence had been received to reopen the claim of service connection for a bilateral foot condition, and remanded this matter for additional development.  The RO was instructed to obtain all outstanding private treatment records, obtain Social Security Administration (SSA) records, and schedule the Veteran for examinations to determine the current severity of his cervical spine disability and to determine the nature and etiology of any foot condition.  The Board notes that all available private treatment records and SSA records have been associated with the claims file.  With regard to the cervical spine disability, the Veteran was afforded a VA examination in July 2014, and the examination results are associated with the claims file.  The Board is satisfied that there has been substantial compliance with the remand directives with regard to the cervical spine disability, and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2015, the Veteran testified at a hearing before a Veterans Law Judge at the RO, and a transcript of that hearing is of record.

The issue of an informal claim of service connection for a back disability has been raised by the record in the June 2006 statement and the March 2008 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


The issue of service connection for a foot condition, to include plantar fasciitis and pes cavus with hammer toes and callouses, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal of the effective date of the service-connected cervical spine disability.

2.  During his February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal of the effective date of the service-connected left upper extremity radiculopathy.

3.  During his February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal of the effective date of the service connected surgical scar on the neck.

4. For the entire period of appeal, the Veteran's cervical spine disability is manifested by forward flexion to 10 degrees, with no evidence of unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

5.  The Veteran's service-connected disabilities consist of a cervical spine disability (current rating of 30 percent); left upper extremity radiculopathy, associated with the cervical spine disability  (current rating of 10 percent); and surgical scar on neck, associated with the cervical spine disability (current rating of 30 percent); with a combined total rating of 60 percent from May 16, 2006.

6.  The Veteran has a high school education, 1.5 years of college, and a five-year apprenticeship, and he worked as pipefitter and welder.

7.  The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him securing and following substantially gainful employment consistent with his educational and occupational experience from May 23, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an earlier effective date of the service-connected cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to an earlier effective date of the service-connected left upper extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to an earlier effective date of the service-connected surgical scar on the neck have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 30 percent for the service-connected cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2014).

5.  Resolving doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in his February 2015 Board hearing that he wished to withdraw the appeals for earlier effective dates for the service-connected cervical spine disability, left upper extremity radiculopathy, and surgical scar on the neck.  In light of this, the Veteran has withdrawn these appeals; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.

II.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in May 2007, prior to the adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher initial rating for the service-connected cervical spine disability is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the service-connected cervical spine disability.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims for a higher initial rating for the cervical spine disability and TDIU.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues of a higher initial rating for the cervical spine disability and the claim for TDIU on their merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to these claims, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims for a higher initial rating for the cervical spine disability and TDIU, and the duty to assist requirements have been satisfied.  VA medical records and private provider medical treatment records are associated with the claims file.  Lay statements in support of the Veteran's claims are also associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in August 2007 and July 2014 to obtain medical evidence regarding the severity of his service-connected disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects of the disabilities on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations with regard to the cervical spine disability and TDIU.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for a higher initial rating for the cervical spine disability and the claim for TDIU.

II.  Increased Rating Claim

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating assigned for the left knee and bilateral radiculopathy, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.

A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.

A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.   

Diagnostic Codes 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; and 5242, degenerative arthritis of the spine; are all rated under the following General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran. See 38 C.F.R. § 4.3.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Board has carefully reviewed the evidence of record and finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 30 percent for the service-connected cervical spine disability.  For a 40 percent rating for a cervical spine disability under Diagnostic Codes 5242 and 5243, the evidence must show that there is unfavorable ankylosis of the entire cervical spine.  Alternatively, the evidence must show that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

In this case, the weight of the competent and credible evidence shows that for the period of the appeal, forward flexion of the cervical spine was to 10 degrees, and that the Veteran experienced incapacitating episodes having a total duration of less than 4 weeks during the past 12 months.

A June 2006 letter from J.T.G., M.D. reported that the Veteran had been treated for spinal disease which had required surgery in the past.  He indicated the Veteran was in need of repeat surgery for continued problems with the musculoskeletal system and had severe pain from the disease.  

The Veteran was afforded a VA examination in August 2007.  He reported symptoms of stiffness, weakness, and multiple fusions in his neck and back.  He also reported constant localized pain that was crushing, burning, aching, oppressing, sharp, and cramping in nature.  The Veteran stated that in the past year, he had 12 incidents of incapacitation for a total of 20 days recommended by Dr. R.  Physical examination revealed tenderness in the cervical spine area, but no evidence of muscle spasms.  The examiner also indicated that there was no ankylosis of the cervical spine, though the Board notes that the radiologist, Dr. D.W., indicated that there was "essentially complete ankylosis" of the cervical spine from C3 through C7.  Flexion was to 10 degrees (normal range of motion for flexion is to 45 degrees), with pain occurring at 10 degrees.  Extension was also to 10 degrees (normal range of motion for extension is to 45 degrees), with pain occurring at 10 degrees.  The examiner also found signs of IVDS.  

Private treatment records from indicate that the Veteran was treated for his cervical spine by Dr. K.K. from June 2010 to at least April 2014.  These records indicate that the Veteran had post-laminectomy syndrome of the cervical region, and used an intrathecal morphine pump.  The records also indicate that the Veteran was in the hospital in the intensive care unit for 8 days prior to an appointment in March 2011; however, it is unclear whether the hospitalization was related to the cervical spine disability.  

In July 2014, the Veteran underwent another VA examination of his cervical spine.  He reported that he did not have flare-ups that impacted the function of the cervical spine.  He also reported using a wheelchair and cane for his chronic back pain and immobility.  Upon physical examination, the cervical spine had forward flexion to 10 degrees, with objective evidence of painful motion at zero degrees.  Extension was to 15 degrees with objective evidence of painful motion at zero degrees.  After repetitive-use testing with 3 repetitions, the Veteran's cervical spine forward flexion was to 10 degrees.  The examiner indicated that the cervical spine had less movement than normal, weakened movement, excess fatigability, pain on movement, pain to palpitation, and deformity.  The examiner also indicated that the Veteran had IVDS of the cervical spine, but that he had not had any incapacitating episodes over the past 12 months due to the IVDS.  The examiner noted that the Veteran had a reduced range of motion of his neck and back, specifically that he could not rotate, extend, or flex his head due to the fusion of his cervical vertebrae.

The Board finds that the cervical spine disability does not more nearly approximate unfavorable ankylosis of the entire cervical spine, or which is necessary to warrant an increased rating of 40 percent under the General Rating Formula for Disease and Injuries of the Spine.  Rather, the evidence shows that for the period of the appeal, forward flexion of the cervical spine was to 10 degrees, which is productive of a disability picture warranting a 30 percent rating.  As stated above, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  In this case, the Veteran's cervical spine is not fixed in flexion or extension, as flexion is to 10 degrees and extension is from 10 to 15 degrees.

The Board also finds that the cervical spine disability does not more nearly approximate incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, which is necessary to warrant an increased rating of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Rather, the evidence shows that the Veteran had, at most, incapacitating episodes having a total duration of 12 incidents of incapacitation for a total of 20 days during a 12-month period, which is productive of a disability picture warranting less than a 30 percent rating.  

The Board has considered whether a disability rating higher than 30 percent for the cervical spine disability is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The August 2007 VA examiner indicated that the Veteran complained of pain and stiffness on range of motion testing, but had no additional limitations on his range of motion due to pain.  In the July 2014 examination, the Veteran showed objective evidence of pain on motion, but his forward flexion was unchanged after three repetitions.  In sum, even considering the effects of pain, the Veteran retained flexion of at least 10 degrees.  Thus, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks in the past 12 months.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The current 30 percent rating contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

As noted, a separate rating has already been assigned for radiculopathy of the left upper extremity.  Separate evaluations for other neurological disabilities are not warranted at this time, as the August 2007 examiner indicated neurological issues only related to radiculopathy of the left upper extremity and the July 2014 examiner indicated that the Veteran had no neurologic abnormalities aside from left upper extremity neuropathy.

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 30 percent for the Veteran's cervical disability for the time period of the appeal.  Diagnostic Code 5242, degenerative arthritis of the spine, refers to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, however, does not apply to this case, as the degenerative arthritis been rated on the basis of limitation of motion of the cervical spine.  Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 30 percent for the service-connected cervical spine disability for the entire appeal period, and the appeal is denied.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including limited range of motion of the cervical spine, pain, and pain on motion, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

III.  TDIU Claim

Law and Regulations

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992). 

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a) . 

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b) , 4.16(b).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he had to quit working in January 1990 due to his neck and back conditions.  Since 2006, he has worked 8 hours per week as a starter/ranger at a golf club, and zero to 5 hours per week substitute teaching a welding class at a technical college.  See the May 2007 TDIU application.  

The Veteran's service-connected disabilities consist of a cervical spine disability (current rating of 30 percent); left upper extremity radiculopathy, associated with the cervical spine disability  (current rating of 10 percent); and surgical scar on neck, associated with the cervical spine disability (current rating of 30 percent); with a combined total rating of 60 percent from May 16, 2006.  Thus, the percentage requirements of § 4.16(a) are met throughout the period on appeal.

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding the Veteran's education and employment history, the Veteran high school education, 1.5 years of college, and a five-year apprenticeship.  He worked as pipefitter and welder from August 1969 to January 1990.  See the May 2007 TDIU application.

The Board notes that the Veteran has been receiving Social Security Administration (SSA) disability benefits since 1990, with a primary diagnosis of cervical fusion.

In January 2008, the Veteran's spouse submitted a lay statement indicating that the Veteran's pain was real and that his daily activity was very limited.

The July 2014 examiner opined that the Veteran could do sedentary work, exerting up to 10 pounds of force occasionally and/or a negligible amount of force frequently to lift, carry, push, or pull.  Sedentary work involves sitting most of the time but may involve walking or standing for brief periods of time.  Jobs are sedentary if walking and standing are required only occasionally and all other sedentary criteria are met.  The examiner also specified that the Veteran could not stand or walk for more than 20 minutes and could not squat or sit without assistance.

In February 2015, the Veteran testified at a videoconference hearing before a Veteran's Law Judge.  He testified that that he's had 19 surgeries on his neck and back due to degenerative disc disease.  He stated that he was forced to quit working in January 1990, but has a part-time job at a technical college in Carrollton, Georgia, at which he works 3 hours a night 4 days a week, teaching welding.  He testified, however, that the college understands if he cannot teach on some nights due to pain.  For instance, the Monday before the video conference, he could not teach because he could not walk.  He stated that he could not teach 4 or 5 times in the past 6 months.  The Veteran said he cannot get down on his knees, and that if he did, it would take 2-3 men to get him up.  Moreover, his spouse helps him to get in and out of bed, take baths, and wipe him, and he cannot walk more than 40 or 50 feet without needing to sit down or lay down.  The Veteran's spouse testified that his neck flares up nearly every day, and the Veteran testified that it gets bad about once per month.  The Veteran's spouse also stated that the Veteran's reach has declined, he does not lift well, and she has watched him deteriorate.  The Veteran testified that he has had an intrathecal pain pump for 8 years that delivers Dilaudid to his spine.

After thorough review, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran's service-connected cervical spine disability, left upper extremity radiculopathy, and surgical scar on neck are shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background from May 23, 2007.

There is no doubt the Veteran has other non-service connected disabilities that also would impact his ability to work.  However, there is probative evidence that establishes that the Veteran's service-connected disabilities cause significant occupational impairment.  There is lay evidence that establishes that the Veteran is unable to perform substantially gainful employment due to the service-connected spine disability, radiculopathy, and scar.  The Veteran reported that he cannot perform the duties of his job as a pipefitter and welder due to his service-connected disabilities; he cannot sit or lay down without assistance, cannot walk more than 50 feet without having to sit down, and needs help to complete daily activities like taking a bath.  Significantly, the Veteran reported that he had to quit his job as a pipefitter due to his neck and a pulmonary embolism in a 1996 application for Social Security Administration benefits.  In other words, he reported his neck was one of the primary causes of his stopping work years prior to his filing a claim for TDIU.  The Veteran also testified that he has missed the class that he teaches 4 or 5 times in the last 6 months due to spine flare-ups, including causing him to be unable to walk.  The Veteran's spouse reported that the Veteran's daily activity is very limited, his reach has declined, and that he cannot lift things well.  Furthermore, although the July 2014 VA examiner indicated that the Veteran could do sedentary work, the examiner also stated that the Veteran could not stand or walk for more than 20 minutes and could not squat or sit without assistance.  Significantly, the VA examiner did not discuss the Veteran's education and past work experience in their conclusions that he could perform sedentary employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  The Board finds that the service-connected cervical spine disability, left upper extremity radiculopathy, and surgical scar on the neck prevent the Veteran from obtaining and maintaining employment in the occupation of pipefitter and welder because the disabilities causes significant impairment in the Veteran's ability to walk, bend, lift, and carry.  

Accordingly, on this record, affording the Veteran the benefit of the doubt, the Board finds that the service-connected cervical spine disability, left upper extremity radiculopathy, and surgical scar on the neck are shown to prevent the Veteran from engaging in any substantially gainful employment.  Thus, entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disabilities from May 23, 2007 is granted.


ORDER

The appeal of the claim for an effective date earlier than May 16, 2006 for the award of service connection for the cervical spine disability is dismissed.

The appeal of the claim for an effective date earlier than May 16, 2006 for the award of service connection for left upper extremity radiculopathy is dismissed.

The appeal of the claim for an effective date earlier than May 16, 2006 for the award of service connection for a surgical scar on the neck is dismissed.

A rating in excess of 30 percent for the cervical spine disability is denied.

A total rating based on individual unemployability by reason of service-connected disabilities from May 23, 2007 is granted.




REMAND

Unfortunately, another remand is required in this case with regard to the claim for service connection for a foot condition, to include plantar fasciitis and pes cavus with hammer toes and callouses.  Although the Board sincerely regrets the additional delay, this matter must be remanded again to the RO/AMC due to noncompliance with remand directives articulated by the Board in October 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The October 2013 Board remand directed the RO/AMC to schedule the Veteran for a VA examination determine the nature, extent, onset, and etiology of any foot disability found to be present.  The examiner was directed to state the likelihood that any foot disability found to be present existed prior to service.  If the examiner concluded that a foot disability existed prior to service, the examiner was to indicate the likelihood that the disability worsened during service.

The Veteran was subsequently afforded a VA examination in July 2014.  The examiner noted that the Veteran was born with pes cavus and was diagnosed with bilateral plantar fasciitis at age 12.  The VA examiner did not, however, render a medical opinion as to whether the foot disorders were aggravated by the Veteran's active service.


In light of the above, the Board finds that another remand is necessary to comply with VA's duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002).  The RO/AMC should ask the examiner who conducted the July 2014 VA examination (or a suitable replacement) to prepare an addendum and provide an opinion as to whether any foot disability found to be present has been aggravated by the Veteran's active service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the July 2014 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion as to the following:

a) whether there is clear and unmistakable (undebatable) evidence that any foot disability found to be present, including plantar fasciitis, pes cavus, hammer toes, and callouses, existed prior to service.  

b) If the foot disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (undebatable) not aggravated by military service was not aggravated by service.  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

If clear and unmistakable evidence is found the examiner should identify such evidence used to support such conclusions. 

c) For any foot disability that did not exist prior to service, the examiner should opine on whether it at least as likely as not (i.e. probability of 50% or greater) that the disability was either (i) caused by, or (ii) is otherwise etiologically related to active duty service.

The VA claims folder must be made available to the examiner for review in connection with the examination.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

2.	After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


